Civil action to recover damages for wrongful death.
On 9 August, 1937, deceased was in an intoxicated condition to the extent that he would stagger when he walked. He left Lilly Mill about 6:15 p.m. and went to and along the railroad track toward the railroad trestle. About thirty or forty minutes later his body was found at the foot of the railroad embankment near the trestle. His body was bloody and muddy; his jugular vein was bursted; he had chest injuries and six or eight ribs were broken, one of which punctured his heart, and his clothing was torn.
At the conclusion of all the evidence, on motion of the defendant, the action was dismissed by judgment of nonsuit. Plaintiff excepted and appealed.
The plaintiff has failed to bring her case within the decisions inHenderson v. R. R., 159 N.C. 581, and George v. R. R., 215 N.C. 773,3 S.E.2d 286. Harrison v. R. R., 204 N.C. 718, 169 S.E. 637, and cases there cited, and Cummings v. R. R., ante, 127, are controlling.
The judgment below is
Affirmed. *Page 794